 EQUITABLEGAS COMPANY453Mitchell said, `People don't worry me.'Nichol then said thatpeople like Mitchell help companies break strikes.Mitchell saidthat at least he was working and the others were out pounding thebricks.Nichol then said something about there having been astrike at Locke Insulator where some people helped to break thestrike but after everything was over the Company got rid of allthe strikebreakers.Nichol told Mitchell that he was a young manand he, Nichol, didn't know if Mitchell had any other jobs or hadonly worked at Miller that when you are known as a scab youcarry the name for the rest of your days. Nichol said that he hasknown cases where scabs have had things falling on their headsbecause strikebreaking was a very serious matter.""I do not recall Nichol making any remark about `bleeding atthe throat' or any similar remark."EQUITABLEGAS COMPANYandINTERNATIONALBROTHERHOODOF ELEC-TRICAL WORKERS, LOCAL UNION No. 149, A. F. L., PETITIONER.CaseNo. 6-RC-1506.February 1, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer E. Hope, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner desires to represent all physical employees inthe planning and development department, gas measurement division,,of the Employer's gas utility system, comprising three classificationsof meter inspectors, either in a separate unit, or as part of the broadunit it now represents.The instant petition is a sequel to one whichthe Petitioner filed in 1953 requesting a segment of these meter inspec-tors,which petition was dismissed as inappropriate because of thenarrow scope of the group sought.' The Petitioner contends that itspresent request foralllikemeter inspectors throughout the systemcorrects the defect of its prior petition.The Employer, on the otherhand, urges that the group now requested is still too narrow in scope1Case No 6-RC-1202(not reported in printed volumes of Board Decisions and Orders).111 NLRB No. 60. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDto warrant an election, on the ground that it excludes many closelyrelated physical employees in the operating departments who are alsounrepresented by a union.The Employer is engaged in the production, transmission, purchase,storage, distribution, and sale of fuel gas. Its utility system runsnorth-south from Armstrong County, just north of Pittsburgh, Penn-sylvania, to Jerry Fork, West Virginia, about 300 miles to the south.The entire system is served by general offices located at 17th and Whar-ton Streets in Pittsburgh.There are four operating departments(compressing station, production and transportation, land and realestate, and distribution), each of which is subdivided mainly alonggeographical lines.Only the employees of the distribution depart-ment located in Pennsylvania, 509 in number, are represented by aunion; 2 the remaining employees in the operating departments, about425 in number, have had no history of collective bargaining.ThePetitioner currently represents a unit comprising almost all of theemployees, 386 in number, in the Employer's general or administra-tive departments, such as sales, purchasing, personnel,planning and'development,treasury, accounting, and commercial.3The gas measurement division, within which the requested meterinspectors are located, is responsible for the installation and main-tenance of large displacement and orifice meters which require highpressure measurement.4The division is under the separate supervi-sion of a superintendent who reports to the manager of the planningand development department.5There are 27 employees in the gasmeasurement division : 11 meter inspectors, the employees sought here-in ; 11 measurement clerks, who are within the Petitioner's existingbroad unit; 6 and 5 supervisors.'The meter inspectors install, inspect,2Local 12050,District 50, UMW,has bargained for these employees since 1937, when itwas certified as bargaining representative for such unit by the Pennsylvania Labor Rela-tions BoardSeeUnited Mine Workers 'of America,Local 12050,Distract50, 101 NLRB425, 428In 1952, upon a consent election,the Petitioner was certified by the Board as theexclusive baigaining agent of employees at the Employer's Pittsburgh general offices, dis-trict sales offices, and telephone department,excluding all physical,production, and main-tenance employees,general stores division of the purchasing department,meter shop di-vision,appliance service division, and division A, B, C, D,and E of the distribution depart-ment(The Petitioner had represented substantially the same employees as part of amultiemployer unit since 1948See theUMWcase,supra,pp. 428 and 429 ) Sub-sequently,the general stores division employees were found to be part of this unit.Ibid.,p 4344 Small customer meters are the responsibility of a separate division under the operat-ing manager,the employees of which exercise substantially different skills from the meterinspectors involved herein5For a number of years prior to 1951,the gas measurement division was a subdivisionof the production and transportation department,but in that year,apparently for reasonstotally unrelated to work functions performed,itwas shifted to the planning and develop-ment department9There are 57 employees in the entire planning and development department,30 of whomare in the Petitioner's existing broad unit7 There is no disagreement as to the supervisory status of two chief meter inspectorswithin the meaning of the Act EQUITABLE GAS COMPANY455test,maintain, and repair meters and incidental instruments at in-dustrial plants, at compressing stations, and at other field locationswithin the system.'They are each assigned to 1 of 6 shop headquar-ters spaced along the length of the system, but they devote about three-fourths of their time to making field visits. In the course of suchvisits, they frequently work close to and in conjunction with otherphysical employees in the operating departments.During less than10 percent of their time, the meter inspectors prepare reports on thevarious phases of their work for submission to the main office of thedivision in Pittsburgh where the reports are recorded or further proc-essed by the measurement clerks.From the foregoing, it appears that the subject meter inspectorshave close work ties with other physical employees in the operatingdepartments and that therefore they might, in some circumstances,be appropriately included in a comprehensive systemwide unit ofphysical employees.9On the other hand, it is also evident that therequested meter inspectors, unlike the group sought in the prior case,"compriseall likephysical employees in the Employer's utility; thatthey share common supervision and are functionally integrated withmeasurement clerks who are already in the Petitioner's broad unit;and that, apart from professional employees, they are the only un-represented employees in the planning and development departmentrepresented by Petitioner.Moreover, there is no established system-wide unit of physical employees and no labor organization seeks torepresent meter inspectors as part of such a systemwide unit.Underthe present circumstances, therefore, we find that the meter inspectorshave a sufficient community of interests with the employees in the gen-eral departments now represented by the Petitioner to warrant theirinclusion in the same unit if they so desire.Accordingly, we shalldirect a self-determination election in the following group : All un-represented physical employees in the planning and development de-partment, gas measurement division, of the Employer's Pittsburgh,Pennsylvania, gas utility, including all meter inspectors, industrialfieldmeter inspectors, and orifice meter testers, but excluding all pro-fessional employees, guards, and supervisors as defined in the Act.If a majority of the employees vote for the Petitioner, they will beincluded in the broad unit of the Employer's employees at presentrepresented by the Petitioner.The Regional Director conducting theelection is directed to issue a certificate of results of election in accordwith the foregoing.[Text of Direction of Election omitted from publication.]8It appears that all three classifications of meter inspectors perform the same duties.UE. gAlabama-Tennessee Natural Gas Company,110 NLRB 390;Paevfe Gas and Elec-tric Company,87NLRB 257, 275.10 See footnote 1,supra.